DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beenken (US-2011/0258894).
As to claim 13, Beenken teaches applying a sticker 25 with a data carrier 20, to the front or rear of a license plate.  (see Beenken, paragraphs 0045-0047, figure 2).  Beenken teaches a transponder with antenna 17 integrated into the sticker (see paragraph 0016, 0026, 0041).  Beenken further teaches a protective cover, film 24 (see figure 2, paragraph 0045).
As to claim 17, Beenken teaches the transponder with antenna 17 integrated into the sticker is a passive device (see paragraph 0016, 0026, 0041).
As to claim 18, Beenken teaches the film 24 is demetallized in the area around sticker 25. (see Beenken paragraph 0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beenken (US-2011/0258894) in view of Taffinder (US-2004/0194653).
As to claims 1, and 12, Beenken teaches applying a sticker 25 with a data carrier 20, to the front or rear of a license plate.  (see Beenken, paragraphs 0045-0047, figure 2).
Beenken does not describe “securing a multiplicity of stickers to a metal plate in order to produce a plurality of license plate bodies”.  Taffinder describes a lamination process for forming a plurality of printed license plates from a continuous length or web and states: “Either before or after lamination of the printed length to the substrate 20 has been fully effected, the perforations are broken to provide a separate identification plate 40.” (paragraphs 0071-0075).  It would have been obvious to one of ordinary skill in the art to form a plurality of license plates as taught by Beenken from a continuous web as taught by Taffinder in order to more efficiently produce a plurality of plates with consistent registration of the adhesively applied features.  Taffinder further teaches that the printed lamination is applied with “accurate registration” with the license plates (see paragraph 0074, 0064), which would naturally result in the spacing of stickers being the same as the plate bodies.
As to claim 2, Beenken teaches a transponder with antenna 17 integrated into the sticker (see paragraph 0016, 0026, 0041).
As to claim 3, Beenken does not explicitly teach the sticker applied to the front side of plate. It would have been obvious to one of ordinary skill in the art to apply the sticker to either the front or the back of the license as a mere reversal of parts would yield predictable results.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein , 8 USPQ 167.
As to claim 4, Beenken teaches the sticker is stuck to the rear side (see Beenken, figure 2, paragraph 0046).
As to claim 6 and 7, Beenken teaches the sticker is a self-adhesive film (see paragraph 0046).
As to claim 8, 9, 10, Beenken teaches a slot antenna punched into the license plate (see figure 1, paragraphs 0042-0043).
As to claim 11, Beenken teaches that adhesive “fills out the interspace”.  The adhesive is thus equivalent to the broadest reasonable interpretation of “casting compound” (see Beenken paragraph 0054).
As to claim 19, Taffinder teaches a device with workstations for producing the plate of claim 1 (see paragraphs 0071-0075).  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beenken (US-2011/0258894) in view of Nyalamadugu (US-9764715).
As Claims 15 and 16, Beenken does not mention whether the antenna is intended for NFC or UHF transmission.  Nyalamadugu teaches that a slot in a license plate can be used for the UHF and/or NFC transmission.  (see Nyalamadugu column 8 lines 25-28, column 7 lines 30-32).  It would have been obvious to one of ordinary skill in the art to use the RFID tag of Beenken with UHF and/or NFC transmission as taught by Nyalamudugu since this was known in the art and would yield predictable results.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.  The applicant has amended the claim to include the method steps of “securing a multiplicity of stickers” and argues that the term “sticker” is not equivalent to the construction taught by Beenken ‘894.  The applicant alleges that Beenken ‘894 teaches using a “potting compound”.  This is not persuasive because Beeken does not use the term “potting compound” anywhere in his disclosure (“nonconductive compound, such as an adhesive 82” appears in paragraph 0054), Beenken does use the term “sticker” and explains that the rfid tag is secured to a license plate with a “sticker” (see paragraph 0046).  The description in Beenken is within the broadest reasonable interpretation of the claim terminology.
Regarding rejections under 35 U.S.C. 103, the applicant argues that “None of the cited art shows that a sticker with a data carrier is fixed on a metal sheet for producing a plurality of license plate bodies” and that the “person of ordinary skill in the art would not have been able to take from them any indications or incentives to further develop the objects or processes described therein in such a way so as to have arrived at the invention as currently claimed.” This is not persuasive in view of the new grounds of rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636